             Case 3:18-cr-00035-MEM Document 67 Filed 11/13/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    :
                                                      3:18-CR-35
                                            :
                 v.
                                            :    (JUDGE MANNION)

HARVEY SHANER,                              :

                       Defendant            :
                                        ORDER
           For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

        1. defendant Shaner’s motion to dismiss the indictment for

             violation of his rights under the STA, pursuant to 18 U.S.C.

             §3162(a)(2), (Doc. 54), is DENIED.

        2. The defendant’s final pre-trial conference and trial will be

             scheduled by separate Order.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
Dated: November 13, 2020
18-35-01-ORDER
